WEBB, J.
In this action plaintiff sought to recover judgment against defendant as the guarantor of an open account due plaintiff by H. Oppenheimer, and plaintiff appealed from a ruling sustaining an exception of no cause of action and a judgment dismissing his suit.
Appellant has not made any appearance here. The written act evidencing the guarantee made the basis of the suit shows that the guarantee related to a specific lot of goods sold to Oppenheimer by plaintiff long prior to the date of the account for which defendant is sought to be held liable as guarantor. The guarantee was not a continuing guarantee and there could not be any recovery under the written instrument (Bloom v. Kern, 30 La. Ann. 1263), and parol evidence could not have been received to prove any promise or guarantee of defendant to pay the debt (article 2278, Civil Code).
The exception was properly sustained and plaintiff’s suit dismissed. The judgment is affirmed.